Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 05 February 2021.

Drawings
The drawings received on 24 January 2020 are accepted by the examiner.

Specification
The specification received on 24 January 2020 is accepted by the examiner.


Claim Rejections - 35 USC § 112
The 112 Rejection filed on 12 November 2020 is overcome by the amendment filed on 05 February 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-7 and 9: 
Regarding independent claims 1 and 9, the prosecution history, especially at the previous Remarks by applicant filed on (05 February 2021, pages 5-6) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner’s statement of reasons for allowance for Claims 1-7: the prior art does not disclose or suggest a display control method for a display control device comprising 
an indicator for displaying a lighting state of a turn signal to an occupant of a vehicle, a display control device controlling the lighting state of the turn signal and a lighting state of the indicator, wherein
timing of starting to turn on the turn signal and timing of starting to turn on the indicator are different from each other, the indicator is continuously turned on before the turn signal is blinked in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 9: the prior art does not disclose or suggest a display control device comprising an indicator for displaying a lighting state of a turn signal to an occupant of a vehicle; and a controller for controlling the lighting state of the turn signal and a lighting state of the indicator, wherein the controller makes timing of starting to turn on the turn signal and timing of starting to turn on the indicator different from each other, keeps the indicator turned on before blinking the turn signal in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
16 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861